EXHIBIT 10.4

ROBERT J. BUSH
EMPLOYMENT AGREEMENT

          THIS AGREEMENT (the “Agreement”), made this 7th day of January, 2008,
(the “Effective Date”) by and between BENEFICIAL MUTUAL BANCORP, INC., a
federally-chartered corporation (the “Company”), BENEFICIAL MUTUAL SAVINGS BANK,
a Pennsylvania chartered savings bank (the “Bank”), and ROBERT J. BUSH (the
“Executive”).

          WHEREAS, Executive serves in a position of substantial responsibility;
and

          WHEREAS, the Company and the Bank wish to assure the services of
Executive for the period provided in this Agreement; and

          WHEREAS, Executive is willing to continue to serve in the employ of
the Bank on a full-time basis for said period.

          NOW, THEREFORE, in consideration of the mutual covenants herein
contained, and upon the other terms and conditions hereinafter provided, the
parties hereby agree as follows:

          1.       Employment. Executive is employed as Executive Vice President
of the Company and the Bank. Executive shall perform all duties and shall have
all powers which are commonly incident to the office of Executive Vice President
or which, consistent with the office, are delegated to him by the Chief
Executive Officer of the Bank. (All subsequent references herein to the Board
shall be the Board of the Bank, unless otherwise indicated).

          2.       Location and Facilities. Executive will be furnished with the
working facilities and staff as are necessary for him to perform his duties. The
location of such facilities and staff shall be at the principal administrative
offices of the Bank, or at such other site or sites customary for such offices.

          3.       Term. The term of this Agreement shall commence on the date
first written above and continue for twenty-four (24) months thereafter (or
until such earlier date as determined pursuant to Section 11 of this Agreement).
The term of this Agreement may be extended only if agreed to in writing by all
parties to the Agreement.

          4.       Base Compensation.

 

 

 

 

a.

Effective January 1, 2008, the Bank or an affiliate of the Bank agrees to pay
Executive a base salary at the rate of $312,000 per year, payable in accordance
with customary payroll practices.

 

 

 

 

b.

The Board shall review annually the rate of Executive’s base salary based upon
factors they deem relevant, and may maintain or increase his salary, provided
that no such action shall reduce the rate of salary below the rate set forth in
paragraph a. of this Section 4.


--------------------------------------------------------------------------------



 

 

 

 

c.

In the absence of action by the Board, Executive shall continue to receive
salary at the annual rate specified in paragraph a. of this Section 4. or, if
another rate has been established under the provisions of this Section 4, the
rate last properly established by action of the Board under the provisions of
this Section 4.

          5.       Bonuses. Executive shall be entitled to participate in
discretionary bonuses or other incentive compensation programs that the Company
and the Bank may award from time to time to senior management employees pursuant
to bonus plans or otherwise.

          6.       Benefit Plans. Executive shall also be eligible to
participate in such medical, dental, pension, profit sharing, retirement and
stock-based compensation plans and other programs and arrangements as may be
approved from time to time by the Company and the Bank for the benefit of their
employees.

          7.       Vacation and Leave.

 

 

 

 

a.

Executive shall be entitled to vacation and other leave in accordance with the
Bank’s policy for senior executives, or otherwise as approved by the Board.

 

 

 

 

b.

In addition to paid vacations and other leave, Executive shall be entitled,
without loss of pay, to absent himself voluntarily from the performance of his
employment for such additional periods of time and for such valid and legitimate
reasons as the Board may, in its discretion, determine. Further, the Board may
grant to Executive a leave or leaves of absence, with or without pay, at such
time or times and upon such terms and conditions as the Board in its discretion
may determine.

          8.       Expense Payments and Reimbursements. Executive shall be
reimbursed for all reasonable out-of-pocket business expenses that he shall
incur in connection with his services under this Agreement upon substantiation
of such expenses in accordance with applicable policies of the Bank.



          9.       Automobile Allowance. During the term of this Agreement,
Executive shall be entitled to a monthly automobile allowance of $1,160, or such
other amount as determined by the Board on an annually basis. Executive shall
comply with reasonable reporting and expense limitations established by the Bank
from time to time regarding Executive’s automobile benefit. The Bank shall
include on Executive’s Form W-2 any amount of income attributable to Executive’s
personal use of his automobile.

          10.     Loyalty and Confidentiality.

 

 

 

 

a.

During the term of this Agreement Executive: (i) shall devote all his time,
attention, skill, and efforts to the faithful performance of his duties
hereunder; provided, however, that from time to time, Executive may serve on the
boards of directors of, and hold any other offices or positions in, companies or
organizations which will not present any conflict of interest with the Company
and the Bank or any of their subsidiaries or affiliates, unfavorably affect the
performance of Executive’s duties pursuant to this Agreement, or violate any
applicable statute or regulation and (ii) shall not engage in any business or
activity contrary to the business affairs or interests of the Company and the
Bank.

2

--------------------------------------------------------------------------------



 

 

 

 

b.

Nothing contained in this Agreement shall prevent or limit Executive’s right to
invest in the capital stock or other securities of any business dissimilar from
that of the Company and the Bank, or, solely as a passive, minority investor, in
any business.

 

 

 

 

c.

Executive agrees to maintain the confidentiality of any and all information
concerning the operation or financial status of the Company and the Bank; the
names or addresses of any of its borrowers, depositors and other customers; any
information concerning or obtained from such customers; and any other
information concerning the Company and the Bank to which he may be exposed
during the course of his employment. Executive further agrees that, unless
required by law or specifically permitted by the Board in writing, he will not
disclose to any person or entity, either during or subsequent to his employment,
any of the above-mentioned information which is not generally known to the
public, nor shall he employ such information in any way other than for the
benefit of the Company and the Bank.

          11.     Termination and Termination Pay. Subject to Section 12 of this
Agreement, Executive’s employment under this Agreement may be terminated in the
following circumstances:

 

 

 

 

a.

Death. Executive’s employment under this Agreement shall terminate upon his
death during the term of this Agreement, in which event Executive’s estate shall
be entitled to receive the compensation due to Executive through the last day of
the calendar month in which his death occurred.

 

 

 

 

b.

Retirement. This Agreement will terminate on Executive’s Retirement Date. For
purposes of this Agreement, Retirement Date is defined as the date the Executive
retires from the Bank under the retirement benefit plan or plans in which he
participates pursuant to Section 6 of this Agreement.

 

 

 

 

c.

Disability.


 

 

 

 

 

 

i.

The Board or Executive may terminate Executive’s employment after having
determined Executive has a Disability. For purposes of this Agreement,
“Disability” means a physical or mental infirmity that impairs Executive’s
ability to substantially perform his duties under this Agreement and that
results in Executive becoming eligible for long-term disability benefits under
any long-term disability plans of the Company and the Bank (or, if there are no
such plans in effect, that impairs Executive’s ability to substantially perform
his duties under this Agreement for a period of one hundred eighty (180)
consecutive days). The Board shall determine whether or not Executive is and
continues to be permanently disabled for purposes of this Agreement in good
faith, based upon competent medical advice and other factors that they
reasonably believe to be relevant. As a condition to any benefits, the Board may
require Executive to submit to such physical or mental evaluations and tests as
it deems reasonably appropriate.

3

--------------------------------------------------------------------------------



 

 

 

 

 

 

ii.

In the event of such Disability, Executive’s obligation to perform services
under this Agreement will terminate. The Bank will pay Executive, as Disability
pay, an amount equal to sixty-six and two thirds percent (66 2/3%) of
Executive’s bi-weekly rate of base salary in effect as of the date of his
termination of employment due to Disability. Disability payments will be made on
a monthly basis and will commence on the first day of the month following the
effective date of Executive’s termination of employment for Disability and end
on the earlier of: (A) the date Executive returns to full-time employment at the
Bank in the same capacity as he was employed prior to his termination for
Disability; (B) Executive’s death; (C) Executive’s attainment of age 65; or
(D) the date the Agreement would have expired had Executive’s employment not
terminated by reason of Disability. Such payments shall be reduced by the amount
of any short- or long-term disability benefits payable to Executive under any
other disability programs sponsored by the Company and the Bank. In addition,
during any period of Executive’s Disability, Executive and his dependents shall,
to the greatest extent possible, continue to be covered under all benefit plans
(including, without limitation, retirement plans and medical, dental and life
insurance plans) of the Company and the Bank, in which Executive participated
prior to his Disability on the same terms as if Executive were actively employed
by the Company and the Bank.


 

 

 

 

d.

Termination for Cause.


 

 

 

 

 

 

 

i.

The Board may, by written notice to Executive in the form and manner specified
in this paragraph, immediately terminate his employment at any time, for
“Cause.” Executive shall have no right to receive compensation or other benefits
for any period after termination for Cause except for vested benefits.
Termination for Cause shall mean termination because of, in the good faith
determination of the Board, Executive’s:

 

 

 

 

 

 

 

 

(1)

Personal dishonesty;

 

 

 

 

 

 

 

 

(2)

Incompetence;

 

 

 

 

 

 

 

 

(3)

Willful misconduct;

 

 

 

 

 

 

 

 

(4)

Breach of fiduciary duty involving personal profit;

 

 

 

 

 

 

 

 

(5)

Intentional failure to perform stated duties under this Agreement;

4

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

(6)

Willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) that reflects adversely on the reputation of the Company
and the Bank, any felony conviction, any violation of law involving moral
turpitude, or any violation of a final cease-and-desist order; or

 

 

 

 

 

 

 

 

(7)

Material breach by Executive of any provision of this Agreement.

 

 

 

 

 

 

 

ii.

Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause by the Company and the Bank unless there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of a majority of the entire membership of the Board at a meeting of such
Board called and held for the purpose (after reasonable notice to Executive and
an opportunity for Executive to be heard before the Board with counsel), of
finding that, in the good faith opinion of the Board, Executive was guilty of
the conduct described above and specifying the particulars thereof.

 

 

 

 

 

 

e.

Voluntary Termination by Executive. In addition to his other rights to terminate
under this Agreement, Executive may voluntarily terminate employment during the
term of this Agreement upon at least sixty (60) days prior written notice to the
Board, in which case Executive shall receive only his compensation, vested
rights and employee benefits up to the date of his termination.

 

 

 

 

 

 

f.

Without Cause or With Good Reason.

 

 

 

 

 

 

 

i.

In addition to termination pursuant to Sections 11a. through 11e., the Board
may, by written notice to Executive, immediately terminate his employment at any
time for a reason other than Cause (a termination “Without Cause”) and Executive
may, by written notice to the Board, immediately terminate this Agreement at any
time within ninety (90) days following an event constituting “Good Reason,” as
defined below (a termination “With Good Reason”).

 

 

 

 

 

 

 

ii.

Subject to Section 12 of this Agreement, in the event of termination under this
Section 11f., Executive shall be entitled to receive a severance benefit equal
to two (2) times the sum of Executive’s (i) current base salary and (ii) the
most recent bonus paid to Executive by the Company and/or the Bank. Executive’s
severance benefit shall be payable ratably over a two (2) year period through
the Bank’s regular payroll. In addition, Executive shall receive continued
medical, dental and life insurance coverage, upon terms no less favorable than
the most favorable terms provided to senior executives of the Company and the
Bank during the twenty-four (24) month period following his termination date. In
the event that the Company and the Bank are unable to provide such coverage by
reason of Executive no longer being an employee, the Company and the Bank shall
provide Executive with comparable coverage on an individual policy basis. The
severance payments and benefits provided under this subparagraph (ii) are
subject to Section 11f.(v) of this Agreement.

5

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

iii.

“Good Reason” shall exist if, without Executive’s express written consent, the
Company and the Bank materially breach any of their respective obligations under
this Agreement. Without limitation, such a material breach shall be deemed to
occur upon any of the following:

 

 

 

 

 

 

 

 

(1)

A material reduction in Executive’s responsibilities or authority in connection
with his employment with the Company or the Bank;

 

 

 

 

 

 

 

 

(2)

Assignment to Executive of duties of a non-executive nature or duties for which
he is not reasonably equipped by his skills and experience;

 

 

 

 

 

 

 

 

(3)

A reduction in salary or benefits contrary to the terms of this Agreement, or,
following a Change in Control as defined in Section 12 of this Agreement, any
reduction in salary or material reduction in benefits below the amounts to which
Executive was entitled prior to the Change in Control;

 

 

 

 

 

 

 

 

(4)

Termination of incentive and benefit plans (other than the Bank’s tax-qualified
plans), programs or arrangements, or reduction of Executive’s participation to
such an extent as to materially reduce their aggregate value below their
aggregate value as of the Effective Date;

 

 

 

 

 

 

 

 

(5)

A relocation of Executive’s principal business office by more than thirty (30)
miles from its current location; or

 

 

 

 

 

 

 

 

(6)

Liquidation or dissolution of the Company or the Bank.

 

 

 

 

 

 

 

iv.

Notwithstanding the foregoing, a reduction or elimination of Executive’s
benefits under one or more benefit plans maintained by the Company or the Bank
as part of a good faith, overall reduction or elimination of such plans or
benefits thereunder applicable to all participants in a manner that does not
discriminate against Executive (except as such discrimination may be necessary
to comply with law) shall not constitute an event of Good Reason or a material
breach of this Agreement, provided that benefits of the same type or to the same
general extent as those offered under such plans are not available to other
officers of the Company and the Bank, or any company that controls either of
them, under a plan or plans in or under which Executive is not entitled to
participate subsequent to such reduction or elimination of benefits.

6

--------------------------------------------------------------------------------



 

 

 

 

 

 

v.

The parties to this Agreement intend for the payments to satisfy the short-term
deferral exception under Section 409A of the Code or, in the case of health and
welfare benefits, not constitute deferred compensation (since such amounts are
not taxable to Executive). However, notwithstanding anything to the contrary in
this Agreement, to the extent payments do not meet the short-term deferral
exception of Section 409A of the Code and, in the event Executive is a
“Specified Employee” (as defined herein) no payment shall be made to Executive
under this Agreement prior to the first day of the seventh month following the
Event of Termination in excess of the “permitted amount” under Section 409A of
the Code. For these purposes the “permitted amount” shall be an amount that does
not exceed two times the lesser of: (A) the sum of Executive’s annualized
compensation based upon the annual rate of pay for services provided to the
Company for the calendar year preceding the year in which Executive has an Event
of Termination, or (B) the maximum amount that may be taken into account under a
tax-qualified plan pursuant to Section 401(a)(17) of the Code for the calendar
year in which occurs the Event of Termination. The payment of the “permitted
amount” shall be made within sixty (60) days of the occurrence of the Event of
Termination. Any payment in excess of the permitted amount shall be made to
Executive on the first day of the seventh month following the Event of
Termination. “Specified Employee” shall be interpreted to comply with Section
409A of the Code and shall mean a key employee within the meaning of Section
416(i) of the Code (without regard to paragraph 5 thereof), but an individual
shall be a “Specified Employee” only if the Company is a publicly-traded
institution or the subsidiary of a publicly-traded holding company.

          12.     Termination in Connection with a Change in Control.

 

 

 

 

 

 

a.

For purposes of this Agreement, a “Change in Control” means any of the following
events:

 

 

 

 

 

 

i.

Merger: The Company or the Bank merges into or consolidates with another
corporation, or merges another corporation into the Company or the Bank, and as
a result less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company or the Bank immediately before the merger or
consolidation.

 

 

 

 

 

 

ii.

Acquisition of Significant Share Ownership: There is filed, or required to be
filed, a report on Schedule 13D or another form or schedule (other than Schedule
13G) required under Sections 13(d) or 14(d) of the Securities Exchange Act of
1934, if the schedule discloses that the filing person or persons acting in
concert has or have become the beneficial owner of 25% or more of a class of the
Company’s voting securities, but this clause (b) shall not apply to beneficial
ownership of Company voting shares held in a fiduciary capacity by an entity of
which the Company directly or indirectly beneficially owns 50% or more of its
outstanding voting securities.

7

--------------------------------------------------------------------------------



 

 

 

 

 

 

iii.

Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Company’s or the Bank’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s or the Bank’s Board of Directors; provided, however,
that for purposes of this clause (iii), each director who is first elected by
the board (or first nominated by the board for election by the stockholders) by
a vote of at least two-thirds (2/3) of the directors who were directors at the
beginning of the two-year period shall be deemed to have also been a director at
the beginning of such period; or

 

 

 

 

 

 

iv.

Sale of Assets: The Company or the Bank sells to a third party all or
substantially all of its assets.

 

 

 

 

 

 

Notwithstanding anything in this Agreement to the contrary, in no event shall
the reorganization of the Bank from the mutual holding company form of
organization to the full stock holding company form of organization (including
the elimination of the mutual holding company) constitute a “Change in Control”
for purposes of this Agreement.

 

 

 

 

b.

Termination. If within the period ending twelve (12) months after a Change in
Control, (i) the Company and the Bank shall terminate Executive’s employment
Without Cause, or (ii) Executive voluntarily terminates his employment With Good
Reason, the Company and the Bank shall, within ten (10) calendar days of the
termination of Executive’s employment, make a lump-sum cash payment to him equal
to three (3) times the sum of Executive’s (i) base salary and (ii) the most
recent bonus paid by the Company and/or Bank. Also, in such event, Executive
shall, for a thirty-six (36) month period following his termination of
employment, receive continued medical, dental and life insurance coverage upon
terms no less favorable than the most favorable terms provided to senior
executives of the Bank during such period. In the event that the Company or the
Bank is unable to provide such coverage by reason of Executive no longer being
an employee, the Company and the Bank shall provide Executive with comparable
coverage under an individual policy. The parties to this Agreement intend for
the payments to satisfy the short-term deferral exception under Section 409A of
the Code or, in the case of health and welfare benefits, not constitute deferred
compensation (since such amounts are not taxable to Executive). However,
notwithstanding anything to the contrary in this Agreement, to the extent
payments do not meet the short-term deferral exception of Section 409A of the
Code and, in the event Executive is a “Specified Employee” (as defined herein)
no payment shall be made to Executive under this Agreement prior to the first
day of the seventh month following the Event of Termination in excess of the
“permitted amount” under Section 409A of the Code. For these purposes the
“permitted amount” shall be an amount that does not exceed two times the lesser
of: (A) the sum of Executive’s annualized compensation based upon the annual
rate of pay for services provided to the Company for the calendar year preceding
the year in which Executive has an Event of Termination, or (B) the maximum
amount that may be taken into account under a tax-qualified plan pursuant to
Section 401(a)(17) of the Code for the calendar year in which occurs the Event
of Termination. The payment of the “permitted amount” shall be made within sixty
(60) days of the occurrence of the Event of Termination. Any payment in excess
of the permitted amount shall be made to Executive on the first day of the
seventh month following the Event of Termination. “Specified Employee” shall be
interpreted to comply with Section 409A of the Code and shall mean a key
employee within the meaning of Section 416(i) of the Code (without regard to
paragraph 5 thereof), but an individual shall be a “Specified Employee” only if
the Company is a publicly-traded institution or the subsidiary of a
publicly-traded holding company.

8

--------------------------------------------------------------------------------



 

 

 

 

c.

The provisions of Section 12 and Sections 14 through 27, including the defined
terms used in such sections, shall continue in effect until the later of the
expiration of this Agreement or one (1) year following a Change in Control.

          13.     Indemnification and Liability Insurance.

 

 

 

 

a.

Indemnification. The Company and the Bank agree to indemnify Executive (and his
heirs, executors, and administrators), and to advance expenses related thereto,
to the fullest extent permitted under applicable law and regulations against any
and all expenses and liabilities reasonably incurred by him in connection with
or arising out of any action, suit, or proceeding in which he may be involved by
reason of his having been a director or Executive of the Company, the Bank or
any of their subsidiaries (whether or not he continues to be a director or
Executive at the time of incurring any such expenses or liabilities) such
expenses and liabilities to include, but not be limited to, judgments, court
costs, and attorneys’ fees and the costs of reasonable settlements, such
settlements to be approved by the Board, if such action is brought against
Executive in his capacity as an Executive or director of the Company and the
Bank or any of their subsidiaries. Indemnification for expenses shall not extend
to matters for which Executive has been terminated for Cause. Nothing contained
herein shall be deemed to provide indemnification prohibited by applicable law
or regulation. Notwithstanding anything herein to the contrary, the obligations
of this Section 13 shall survive the term of this Agreement by a period of six
(6) years.

 

 

 

 

b.

Insurance. During the period in which indemnification of Executive is required
under this Section, the Company and the Bank shall provide Executive (and his
heirs, executors, and administrators) with coverage under a directors’ and
officers’ liability policy at the expense of the Company and the Bank, at least
equivalent to such coverage provided to directors and senior executives of the
Company and the Bank.

          14.     Reimbursement of Executive’s Expenses to Enforce this
Agreement. The Company and the Bank shall reimburse Executive for all
out-of-pocket expenses, including, without limitation, reasonable attorneys’
fees, incurred by Executive in connection with successful enforcement by
Executive of the obligations of the Company and the Bank to Executive under this
Agreement. Successful enforcement shall mean the grant of an award of money or
the requirement that the Company and the Bank take some action specified by this
Agreement: (i) as a result of court order; or (ii) otherwise by the Company and
the Bank following an initial failure of the Company and the Bank to pay such
money or take such action promptly after written demand therefor from Executive
stating the reason that such money or action was due under this Agreement at or
prior to the time of such demand.

9

--------------------------------------------------------------------------------



          15.     Limitation of Benefits under Certain Circumstances. If the
payments and benefits pursuant to Section 12 of this Agreement, either alone or
together with other payments and benefits which Executive has the right to
receive from the Company and the Bank, would constitute a “parachute payment”
under Section 280G of the Code, the payments and benefits pursuant to Section 12
shall be reduced or revised, in the manner determined by Executive, by the
amount, if any, which is the minimum necessary to result in no portion of the
payments and benefits under Section 12 being non-deductible to the Company and
the Bank pursuant to Section 280G of the Code and subject to the excise tax
imposed under Section 4999 of the Code. The determination of any reduction in
the payments and benefits to be made pursuant to Section 12 shall be based upon
the opinion of the Company and the Bank’s independent public accountants and
paid for by the Company and the Bank. In the event that the Company, the Bank
and/or Executive do not agree with the opinion of such counsel, (i) the Company
and the Bank shall pay to Executive the maximum amount of payments and benefits
pursuant to Section 12, as selected by Executive, which such opinion indicates
there is a high probability do not result in any of such payments and benefits
being non-deductible to the Company and the Bank and subject to the imposition
of the excise tax imposed under Section 4999 of the Code and (ii) the Company
and the Bank may request, and Executive shall have the right to demand that they
request, a ruling from the IRS as to whether the disputed payments and benefits
pursuant to Section 12 have such consequences. Any such request for a ruling
from the IRS shall be promptly prepared and filed by the Company and the Bank,
but in no event later than thirty (30) days from the date of the opinion of
counsel referred to above, and shall be subject to Executive’s approval prior to
filing, which shall not be unreasonably withheld. The Company, the Bank and
Executive agree to be bound by any ruling received from the IRS and to make
appropriate payments to each other to reflect any such rulings, together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code. Nothing contained herein shall result in a reduction of any payments
or benefits to which Executive may be entitled upon termination of employment
other than pursuant to Section 12 hereof, or a reduction in the payments and
benefits specified in Section 12 below zero.

          16.     Injunctive Relief. If there is a breach or threatened breach
of Section 11g. of this Agreement or the prohibitions upon disclosure contained
in Section 10c. of this Agreement, the parties agree that there is no adequate
remedy at law for such breach, and that the Company and the Bank shall be
entitled to injunctive relief restraining Executive from such breach or
threatened breach, but such relief shall not be the exclusive remedy hereunder
for such breach. The parties hereto likewise agree that Executive, without
limitation, shall be entitled to injunctive relief to enforce the obligations of
the Company and the Bank under this Agreement.

10

--------------------------------------------------------------------------------



          17.     Successors and Assigns.

 

 

 

 

a.

This Agreement shall inure to the benefit of and be binding upon any corporate
or other successor to the Company and the Bank which shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Company and the Bank.

 

 

 

 

b.

Since the Company and the Bank are contracting for the unique and personal
skills of Executive, Executive shall be precluded from assigning or delegating
his rights or duties hereunder without first obtaining the written consent of
the Company and the Bank.

          18.     No Mitigation. Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment.

          19.      Notices. All notices, requests, demands and other
communications in connection with this Agreement shall be made in writing and
shall be deemed to have been given when delivered by hand or 48 hours after
mailing at any general or branch United States Post Office, by registered or
certified mail, postage prepaid, addressed to the Company and/or the Bank at
their principal business offices and to Executive at his home address as
maintained in the records of the Company and the Bank.

          20.      No Plan Created by this Agreement. Executive, the Company and
the Bank expressly declare and agree that this Agreement was negotiated among
them and that no provision or provisions of this Agreement are intended to, or
shall be deemed to, create any plan for purposes of the Employee Retirement
Income Security Act or any other law or regulation, and each party expressly
waives any right to assert the contrary. Any assertion in any judicial or
administrative filing, hearing, or process that such a plan was so created by
this Agreement shall be deemed a material breach of this Agreement by the party
making such an assertion.

          21.       Amendments. No amendments or additions to this Agreement
shall be binding unless made in writing and signed by all of the parties, except
as herein otherwise specifically provided.

          22.       Applicable Law. Except to the extent preempted by federal
law, the laws of the Commonwealth of Pennsylvania shall govern this Agreement in
all respects, whether as to its validity, construction, capacity, performance or
otherwise.

          23.       Severability. The provisions of this Agreement shall be
deemed severable and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof.

          24.       Headings. Headings contained herein are for convenience of
reference only.

          25.       Entire Agreement. This Agreement, together with any
understanding or modifications thereof as agreed to in writing by the parties,
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, other than written agreements with respect to
specific plans, programs or arrangements described in Sections 5 and 6 of this
Agreement and the Non-competition, Non-solicitation and Confidentiality
Agreement dated January 14, 2005 by and between the Executive and Beneficial
Insurance Services, LLC.

11

--------------------------------------------------------------------------------



          26.       Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration,
conducted before a panel of three arbitrators sitting in Philadelphia,
Pennsylvania, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction; provided, however, that Executive shall be
entitled to seek specific performance of his right to be paid until the date of
termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement.

          27.       Non-Compete. During the term of this Agreement and for a
period of two (2) years after the termination of the Executive’s employment with
the Company, the Bank or an affiliate for any reason whatsoever, the Executive
shall not, directly or indirectly, as employee, agent, consultant, equityholder,
director, manager, co-partner or in any other individual or representative
capacity, own, operate, manage, control, engage in, invest in or participate in
any manner in, act as a consultant, advisor or lender to, render services for
(alone or in association with any Person), or otherwise assist any Person that
engages in or owns, invests in, operates, manages or controls any venture or
enterprise that directly or indirectly engages or proposes to engage anywhere in
Pennsylvania, New Jersey or Delaware or any other state in which the Company,
the Bank or an affiliate has an office within 30 miles of a bank holding
company, bank, savings bank, savings and loan holding company or mortgage
company (the “Territory”), in the business or any business similar to, or
competitive with, the business of the Company, the Bank or an affiliate of the
Company or the Bank at the time of the termination of the Executive’s
employment, unless the Board expressly and in its sole discretion waives in
writing the Executive’s compliance with this Section 27; provided, however, that
nothing contained herein shall be construed to prevent the Executive from
investing in the stock of any competing corporation listed on a national
securities exchange or traded in the over-the-counter market so long as the
Executive is not involved in the business of said corporation and the Executive
does not own more than one percent (1%) of the stock of such corporation (a
“Permitted Investment”).

          28.       Confidential Information. During the term of this Agreement
and thereafter, the Executive shall keep secret and retain in strictest
confidence, and shall not, without the prior written consent of the Board,
furnish, make available or disclose to any third party or use for the benefit of
himself or herself or any third party, any Confidential Information.
“Confidential Information” shall mean any trade secret or information relating
to the business or affairs of the Company, the Bank, or any affiliate of the
Company or the Bank (collectively referred to as the “Employer Group”),
including, without limitation, information relating to financial statements,
customer identities, potential customers, employees, suppliers, potential
acquisition targets, servicing methods, equipment, programs, strategies and
information, analyses, profit margins or other proprietary information used by
any Employer Group member; provided, however, that Confidential Information
shall not include any information that is in the public domain or becomes known
in the public domain through no wrongful act on the part of the Executive. The
Executive shall deliver to the Company, the Bank or an affiliate of the Company
or the Bank at the termination of the Executive’s employment, or at any other
time any Employer Group member may request, all memoranda, notes, plans,
records, reports and other documents or materials, in any medium, (and copies
thereof) relating to the Employer Group or other forms of Confidential
Information which the Executive may then possess or have under the Executive’s
control, as well as any property of any Employer Group member in the Executive’s
possession or control.

12

--------------------------------------------------------------------------------



          29.       Interference with Relationships. During the term of this
Agreement and for a period of five (5) years after termination of Executive’s
employment with the Company, the Bank or an affiliate of the Company or the Bank
for any reason whatsoever, the Executive shall not, directly or indirectly, as
employee, agent, consultant, stockholder, director, co-partner or in any other
individual or representative capacity without the prior written consent of the
Board: (i) recruit, hire or solicit for employment or engagement, or assist,
encourage or suggest to any other person to recruit, hire or solicit for
employment or engagement, any person who is (or was within 12 months of the date
such solicitation commences or occurs, as the case may be) employed or engaged
by any Employer Group member, or otherwise seek to influence or alter any such
person’s relationship with such Employer Group member, or (ii) solicit, contact,
or attempt to solicit or contact, or assist, encourage or suggest to any other
person to solicit, contact or attempt to solicit or contact, or conduct business
with (A) any client or customer doing business with any Employer Group member,
as of the date of the termination of the Executive’s employment or within the
two year period prior to such termination, with whom or which the Executive had
any contact or involvement during the Executive’s employment with the Company,
the Bank or an affiliate of the Company or the Bank; or (B) any prospective
client or customer of any Employer Group member whom or which is a prospective
client of such Employer Group member as of the date of the termination of the
Executive’s employment and with whom or which the Executive had any contact or
involvement during the Executive’s employment with the Company, the Bank or an
affiliate of the Company or the Bank.

          30.       Business Disparagement. The Executive shall not, directly or
indirectly, make disparaging remarks about any Employer Group member or any of
their respective directors, officers or employees.

          31.       Intellectual Property, Inventions and Patents. The Executive
acknowledges that all discoveries, concepts, ideas, inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports,
patent applications, copyrightable work and mask work (whether or not including
any Confidential Information) and all registrations or applications related
thereto, all other proprietary information and all similar or related
information (whether or not patentable) which relate to the Employer Group
members’ actual or anticipated business, research and development or existing or
future products or services and which are conceived, developed or made by the
Executive (whether above or jointly with others) while employed by the Employer
Group and for a period of six (6) months after the termination of the
Executive’s employment with the Employer Group, whether before or after the date
of this Agreement (“Work Product”), belong to the Employer Group. The Executive
shall promptly disclose such Work Product to the Company, the Bank or an
affiliate and, at the Company’s expense, perform all actions reasonably
requested by the Company (whether during or after the term of the Executive’s
employment with the Employer Group) to establish and confirm such ownership
(including, without limitation, assignments, consents, powers of attorney and
other instruments). Any copyrightable work falling within the definition of Work
Product shall be deemed a “work made for hire” under the applicable copyright
laws to the maximum extent permitted under applicable copyright law, and
ownership of all rights therein shall vest in the Employer Group. To the extent
that any Work Product cannot be deemed to be a “work made for hire” under
applicable copyright law, the Executive hereby assigns and agrees to assign to
the Employer Group all right, title and interest, including without limitation,
the intellectual property rights that the Executive may have in and to such Work
Product. The Executive has identified and listed on Exhibit A attached hereto
all items of intellectual property that are or were owned by the Executive or
were written, discovered, made, conceived or first reduced to practice by the
Executive alone or jointly with another person prior to the Executive’s
employment under this Agreement and that relates to the Employer Group members’
business or actual or demonstrably anticipated research and development of the
Employer Group. If no such intellectual property is listed, the Executive
represents and warrants to the Employer Group that the Executive does not now
nor has the Executive ever owned, nor has the Executive developed, any such
intellectual property.

13

--------------------------------------------------------------------------------



          32.       New Employment. During the term of this Agreement, the
Executive shall disclose to the Company, the Bank or an affiliate of the Company
or the Bank, the name, address and description of business of any new employer
or business affiliation, located within the Territory, within 10 days of the
acceptance of such position. If the Executive fails to provide such notice, the
period shall be extended by a period equal to the period of nondisclosure set
forth in Section 28 of this Agreement.

          33.       Required Provisions. In the event any of the foregoing
provisions of this Section 33 are in conflict with the terms of this Agreement,
this Section 33 shall prevail.

 

 

 

 

a.

The Bank’s board of directors may terminate Executive’s employment at any time,
but any termination by the Bank, other than termination for Cause, shall not
prejudice Executive’s right to compensation or other benefits under this
Agreement. Executive shall not have the right to receive compensation or other
benefits for any period after termination for Cause.

 

 

 

 

b.

If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
§1818(e)(3) or (g)(1); the Bank’s obligations under this Agreement shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Bank may in its discretion: (i)
pay Executive all or part of the compensation withheld while its contract
obligations were suspended; and (ii) reinstate (in whole or in part) any of the
obligations which were suspended.

 

 

 

 

c.

If Executive is removed and/or permanently prohibited from participating in the
conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. §1818(e)(4) or (g)(1),
all obligations of the Bank under this Agreement shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.

14

--------------------------------------------------------------------------------



 

 

 

 

d.

If the Bank is in default as defined in Section 3(x)(1) of the Federal Deposit
Insurance Act, 12 U.S.C. §1813(x)(1) all obligations of the Bank under this
Agreement shall terminate as of the date of default, but this paragraph shall
not affect any vested rights of the contracting parties.

 

 

 

 

e.

All obligations under this Agreement shall be terminated, except to the extent
determined that continuation of the contract is necessary for the continued
operation of the Bank: (i) by the Director of the OTS (or his or her designee),
at the time the Federal Deposit Insurance Corporation (FDIC) enters into an
agreement to provide assistance to or on behalf of the Bank under the authority
contained in Section 13(c) of the Federal Deposit Insurance Act, 12 U.S.C.
§1823(c); or (ii) by the Director of the OTS (or his or her designee) at the
time the Director (or his designee) approves a supervisory merger to resolve
problems related to the operations of the Bank or when the Bank is determined by
the Director to be in an unsafe or unsound condition. Any rights of the parties
that have already vested, however, shall not be affected by such action.

 

 

 

 

f.

Any payments made to Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 U.S.C. §1828(k) and
FDIC regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification
Payments.

15

--------------------------------------------------------------------------------



         IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
the date first set forth above.

 

 

 

 

 

ATTEST:

 

BENEFICIAL MUTUAL BANCORP, INC.

 

 

 

 

 

 

/s/ Thomas M. Topley

 

By: 

/s/ Gerard P. Cuddy

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Corporate Secretary

 

 

For the Entire Board of Directors

 

 

 

 

 

 

ATTEST:

 

BENEFICIAL MUTUAL SAVINGS BANK

 

 

 

 

 

 

/s/ Thomas M. Topley

 

By: 

/s/ Gerard P. Cuddy

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Corporate Secretary

 

 

For the Entire Board of Directors

 

 

 

 

 

 

WITNESS:

 

EXECUTIVE

 

/s/ Gerard P. Cuddy

 


By:

/s/ Robert J. Bush

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

Robert J. Bush

 

16

--------------------------------------------------------------------------------